DISMISS; and Opinion Filed December 10, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00529-CV

                    DESOTO PROFESSIONAL PARK, LTD., Appellant

                                                V.

 JOHN P. KIRTLAND, JEK LENDING, LLC, AND PD121 HOLDINGS, LLC, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-07826

                             MEMORANDUM OPINION
                         Before Justices Fillmore, Myers, and Whitehill
                                  Opinion by Justice Fillmore

       Stating they have reached a settlement, the parties have filed an agreed motion to dismiss

the appeal with prejudice. We grant the motion to the extent we dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1), 43.2(f). We order each party bear its own costs of the appeal.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE


150529F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DESOTO PROFESSIONAL PARK, LTD.,                     On Appeal from the 191st Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-14-07826.
No. 05-15-00529-CV        V.                        Opinion delivered by Justice Fillmore.
                                                    Justices Myers and Whitehill participating.
JOHN P. KIRTLAND, JEK LENDING,
LLC, AND PD121 HOLDINGS, LLC,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER each party bear its own costs of this appeal.


Judgment entered this 10th day of December, 2015.




                                             –2–